DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations “providing, by the app development system, an application programming interface (API) for a registry that stores entries representing names, a first set of mappings between the entries and targets of the components, and a second set of mappings between the entries and registered callers of the components, wherein the first and second sets of mappings are configurable through the API” and “compiling the app using values of the first and second sets of mappings”, however, the specification doesn’t seem to disclose the limitation “compiling the app using values of the first and second sets of mappings”. It is understandable that the app must be compiled before execution, however, the specification doesn’t mention compile the application at all. Examiner requests Applicant to provide which paragraph that supports the above limitation.
Claims 9 and 15 suffer the same problem as claim 1 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “receiving, by an app development system, input from a developer defining components of an app” and “providing, by the app development system, an application programming interface (API) for a registry that stores entries representing names, a first set of mappings between the entries and targets of the components, and a second set of mappings between the entries and registered callers of the components, wherein the first and second sets of mappings are configurable through the API”. However, the claim doesn’t teach how the app development system can provide “a first set of mappings between the entries and targets of the components, and a second set of mappings between the entries and registered callers of the components”. The specification seems to disclose “a first set of mappings between the entries and targets of the components, and a second set of mappings between the entries and registered callers of the components” are provided based on the components and/or the code of the components”. Although claims are interpreted in light of the specification, the specification can’t read into the claims. Given the claim language above, one of ordinary skill in the art can come up with many different method to generate “a first set of mappings between the entries and targets of the components, and a second set of mappings between the entries and registered callers of the components”. Furthermore, the limitation “a first set of mappings between the entries and targets of the components”, it is unclear as what is targets of the components. The specification seems to disclose mapping the name to the component. Therefore, claim 1 is indefinite.
Claims 9 and 15 suffer the same problem as claim 1 above and therefore are indefinite.
Claims 2-8, 10-14 and 16-20 depend on claims 1, 9 and 15 above and fail to cure the deficiencies of claims 1, 9 and 15, and therefore are also indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whitney (Description and Analysis of Central Registry, a Pattern for Modular Implicit Invocation) teaches a Central Registry thesis that contributes: a generalized pattern for implicit invocation systems, which condenses the designs of many such system, a formal model that gives precise definitions of both the structure and behavior of implicit invocation systems, a machine-checked argument that specific properties related to modularity hold for specific variants of the pattern, and some practical insights gleaned from experience using Central Registry, and examples of how other related patterns are inadequate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
September 23, 2022